DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 26 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Term “guidance image” is not term of the art and therefore it is indefinite what Applicant means by the guidance image.  “Clarification” such as “guidance image (I; I') being an image having well defined edges” does not clarify anything. Claim 3 then adds “wherein each cross correlation value [c(ro), c(r1), c(z2), c(r3)] corresponds to one of a plurality of phase-shifted images, and the guidance image (I; I') is generated from the phase-shifted images”. Again it is unclear how the guidance image generated and what is a guidance image.  Also the scope of the term is indefinite.

Claim 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Scope of the parameters Ii, ai and bi is not defined.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-28 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. It is unclear how the ”guidance images” are generated and what are the guidance images.

Claims 3,4, 5, 6 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Examiner does not understand what applicant means by phase shifted image and how it is amplitude image. Specification does not clarify the terms. 
Examiner interpreted the phase shifted image as one of the images obtained by using equations in paragraph [32] and [33] but in that case claim 5 does not make sence.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 26 and claims bellow in rejection is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GEORGIEV US 20150334318 A1.
Regarding claim 1, 26 Georgiev teaches

1, 26 (Original) A method for real-time motion artifact handling and noise removal for time-of- flight (ToF) sensor images, the ToF sensor images corresponding to received signals (r(t)) received by a ToF sensor following sending of modulated sent signals (s(t)), the method comprising: 
calculating values of a cross correlation function c(r) at a plurality of temporally spaced positions or phases from the sent (s(t)) and received (r(t)) signals, thereby deriving a plurality of respective cross correlation values [c(xO), c(z1), c(z2), c(z3)]; [0063-0064]
deriving, from the plurality of cross correlation values [c(xo), c(zi), c(x2), c(z3)], 
a depth map D[0060-0063], the depth map D having values representing, for each pixel, distance to a portion of an object upon which the sent signals (s(t)) are incident; [0060-0063](for each pixel phase amplitude and depth are calculated)
deriving, from the plurality of cross correlation values [c(xO), c(zi), c(x2), c(z3)], a guidance image (I; I'), [0060-0063]( phase amplitude are calculated for each pixel)
the guidance image (I; I') being an image having well defined edges;(phase or image image) and 
generating an output image D' based on the depth map D and the guidance image (I; I'), the output image D' comprising an edge-preserving and smoothed version of depth map D, the edge- preserving being from guidance image (I; I').  [0109]


2. (Original) The method of claim 1, comprising acquiring a plurality of phase shifted images in succession, each phase shifted image corresponding to a respective temporally spaced position or phase.  [0082]

3. (Currently Amended) The method of claim 1 or 2, wherein each cross correlation value [c(ro), c(r1), c(z2), c(r3)] corresponds to one of a plurality of phase-shifted images, and the guidance image (I; I') is generated from the phase-shifted images.  [0082]

4. (Currently Amended) The method of claim 2 or 3, wherein the phase-shifted images comprise amplitude images.[0083]

7. (Currently Amended) The method of any of the preceding claims claim 1, including using a guided filter (GF) to apply valid depth measurements to previously identified corrupted depth pixels due to motion artifacts.  [0095]

9. (Currently Amended) The method of any of the prcccding claims claim 1, wherein generating an output image D' comprises: filtering the guidance image Ito generate a de-noised guidance image I'; and generating an output image D' based on the depth map D and the de-noised guidance image I'.  [0145]

10. (Original) The method of claim 9, wherein filtering the guidance image Ito generate a de- noised guidance image I' comprises using a guided filter to perform said filtering.  [0145]

11. (Currently Amended) The method of any of the preccding claims claim 1, wherein generating an output image D' further comprises:  -4-§371 of PCT/EP2016/056788September 29, 2017 generating a plausibility map P based on the plurality of cross correlation values [c(zo), c(z1), c(x2), c(3)], the plausibility map P comprising, for each pixel of the depth map D, a value indicative of whether the pixel is corrupted by motion or saturation; and generating the output image D' based on the depth map D and the plausibility map P, and on either the guidance image I or the de-noised guidance image I'.  [0006](implicit every is checked for corruption and denoising[0015])[0145](iteration is performed means that some type of convergence or plausibility creation is used. )


16. (Currently Amended) The method of claim 9, or any claim dependent thercon, wherein filtering the guidance image Ito derive the de-noised guidance image I' comprises: applying an edge preserving de-noising filter to guidance image I, whereby edge information and noise reduction from the guidance image I is transferred to the output image D'.  [0145]


20. (Currently Amended) The method of any of the prcccding claims claim 1, wherein the cross correlation function c(z) is calculated as: 
    PNG
    media_image1.png
    15
    207
    media_image1.png
    Greyscale
 where [[the]] s(t) is the sent signal given by s(t) = 1 + cos(at), r(t) is the received signal given by r(t) = h + a - cos(at - cp) ) = 27Tfm is the angular modulation frequency, fm is the modulation frequency, and h is the background light plus the non-modulated part of the sent signal.  [0071]


21. (Original) The method of claim 20, wherein the cross correlation values [c(xO), c(_C), c(z2), c(x3)] are determined from c(z) as four samples (_k), k = 0,..,3 taken at four subsequent time intervals Zk = k - = k/4fm within a modulated period T.  [0083]


22. (Original) The method of claim 21, wherein the distance measurements d for each pixel of the depth map D are obtained from 
    PNG
    media_image2.png
    50
    190
    media_image2.png
    Greyscale
c ~ 3 - 108 m/s, the speed of light, L is the working range or non-ambiguity distance range of the ToF sensor, and  -7-§371 of PCT/EP2016/056788September 29, 2017 L = C 2fm  [0061,83,84]


23. (Currently Amended) The method of claim /1, or any claim dependent thercon, wherein an amplitude image A defined as A = [a11] , where the al1 are determined from: 
    PNG
    media_image3.png
    12
    196
    media_image3.png
    Greyscale
 where c(xO), c(x1), c(x2), c(z3) are the cross correlation values. [0082,0083]

 
24. (Currently Amended) The method of any of the prcccding claims claim 1, wherein four cross correlation values [c(xo), c(x1), c(x2), c(x3)] are calculated from the cross correlation function c(r).  [0082, 0083]

25. (Currently Amended) A programmable image processing system when suitably programmed for carrying out the method of any of the preceding claims claim 1, the system comprising circuitry for receiving or storing the received signals (r(t)) and sent signals (s(t)), and processing circuitry for performing the methods.  (implicit [00156,00157] )

27. (Currently Amended) A non-transitory recordable, rewritable or storable medium having recorded or stored thereon data defining or transformable into instructions for execution by processing circuitry and corresponding to at least the steps of any of claims 1 to 24 claim 1.  (implicit [00156,00157] )

28. (Currently Amended) A server computer incorporating a communications device and a memory device and being adapted for transmission on demand or otherwise of data defining or transformable into instructions for execution by processing circuitry and corresponding to at least the steps of any of claims 1 to 24 claim 1. (implicit [00156,00157] )

Allowable Subject Matter
Claim 12-15, 17, 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOVHANNES BAGHDASARYAN whose telephone number is (571)272-7845.  The examiner can normally be reached on Mon-Fri 7am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOVHANNES BAGHDASARYAN/Examiner, Art Unit 3645